     Case 2:19-cv-02011-MCE-CKD Document 12 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DOMINIQUE MERRIMAN,                              No. 2:19-cv-2011 MCE CKD P
12                      Plaintiff,
13           v.                                       FINDINGS AND RECOMMENDATIONS
14   J. VILA, et al.,
15                      Defendants.
16

17           By order filed April 14, 2020, plaintiff’s amended complaint was dismissed and thirty

18   days leave to file a second amended complaint was granted. The thirty-day period has now

19   expired, and plaintiff has not filed a second amended complaint.

20           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

21   Local Rule 110; Fed. R. Civ. P. 41(b).

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

24   being served with these findings and recommendations, plaintiff may file written objections with

25   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

26   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

27   /////

28   /////
                                                      1
     Case 2:19-cv-02011-MCE-CKD Document 12 Filed 06/01/20 Page 2 of 2

 1   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 2   1991).

 3   Dated: June 1, 2020
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     merr2011.fta
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
